Name: Commission Regulation (EC) No 3266/94 of 20 December 1994 fixing the reference prices for fishery products for the 1995 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  consumption;  fisheries
 Date Published: nan

 No L 339/32 Official Journal of the European Communities 29. 12. 94 COMMISSION REGULATION (EC) No 3266/94 of 20 December 1994 fixing the reference prices for fishery products for the 1995 fishing year (Text with EEA relevance) average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas for the carp and salmon referred to in Annex IV (A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93 (4) ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agri ­ monetary system applicable in 1994 as provided for in Council Regulation (EEC) No 3813/92 Q, as amended by Regulation (EC) No 3528/93 (*), and in particular Article 13 (2) thereof ; whereas, as a result, they should enter into force in that year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 1891 /93 (2), and in particular the first subparagraph of Articles 22 (6) and 23 (5) thereof, Whereas Article 22 (1 ) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product ca ­ tegory, for the products specified in Annexes I, II , III, IV (B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GATT ; Whereas Article 23 ( 1 ) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) before the beginning of each marketing year ; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance whith Article 11 ( 1 ) and Article 13 thereof ; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1995 fishing year by Council Regulation (EC) No 3256/94 (3) ; Whereas, the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu ­ lation (EEC) No 3759/92 are based on the weighted HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1995 fishing year for the products specified in Annexes I, II, III, IV (A), (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 31 December 1994. It shall apply from 1 January 1995. (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) See page 1 of this Official Journal . (4) OJ No L 197, 6 . 8 . 1993, p . 8 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (*) OJ No L 320, 22. 12. 1993, p . 32. 29. 12. 94 Official Journal of the European Communities No L 339/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission No L 339/34 29 . 12. 94Official Journal of the European Communities ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A O B (') Extra, A (') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  from 1 January to 14 July 1995 and 1 October to 31 December 1995  from 15 July to 30 September 1995 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 Dogfish (Squalus acanthias) 0302 65 20 Dogfish (Scyliorhinus spp.) 0302 65 50 Redfish (Sebastes spp.) 0302 69 31 and 0302 69 33 Cod of the species Gadus morhua 0302 50 10 Coalfish (Pollachius virens) 0302 63 00 Haddock (Melanogrammus aeglefinus) 0302 62 00 1 0 0 175 175 2 0 0 165 165 3 0 0 103 103 1 0 0 117 117 2 0 0 110 110 3 0 0 69 69 1 0 0 199 126 2 0 0 199 126 3 0 0 307 126 4 0 0 199 126 1 525 385 497 350 2 448 315 420 280 3 245 175 210 140 1 419 314 392 262 2 419 314 366 262 3 288 209 235 120 1 0 0 737 737 2 0 0 737 737 3 0 0 622 622 1 917 866 662 509 2 917 866 662 509 3 866 713 509 407 4 682 468 387 275 5 479 275 285 183 1 464 464 361 361 2 464 464 361 361 3 459 459 355 355 4 371 268 196 144 1 647 575 503 431 2 647 575 503 431 3 553 467 388 266 4 489 402 366 251 29. 12. 94 Official Journal of the European Communities No L 339/35 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') 1 488 457 366 244 2 488 457 366 244 3 463 372 335 140 4 323 219 238 134 1 635 486 523 374 2 620 471 508 359 3 560 411 448 299 1 0 0 171 171 2 0 0 171 151 3 0 0 171 141 1 0 0 217 192 2 0 0 217 179 3 0 0 179 146 4 0 0 141 89 1 0 0 658 370 2 0 0 699 370 3 0 0 575 370 4 0 0 238 238 1 599 566 326 326 2 599 566 326 326 3 579 533 326 326 4 453 399 306 306 1 824 778 449 449 2 824 778 449 449 3 796 732 449 449 4 623 549 421 421 1 2 812 2 643 2 221 2 052 2 2 137 1 996 1 659 1 518 3 2 109 1 968 1 631 1 490 4 1 799 1 659 1 406 1 153 5 1 687 1 546 1 321 1 068 1 1 329 1 016 1 251 938 2 1 172 860 1 094 782 3 1 094 782 1 016 703 4 703 391 625 313 1 993 760 935 701 2 701 468 643 409 1 524 463 432 339 2 401 339 308 216 1 298 261 261 205 2 224 186 186 130 Whiting (Merlangius merlangus) 0302 69 41 Ling (Molva spp.) 0302 69 45 Mackerel of the species Scomber scombrus ex 0302 64 10 and ex 0302 64 90 Spanish mackerel of the species Scomber japonicus ex 0302 64 10 and ex 0302 64 90 Anchovies (Engraulis spp.) 0302 69 55 Plaice (Pleuronectes platessa) 0302 22 00 :  1 January to 30 April 1994  1 May to 31 December 1994 Hake of the species Merluccius merluccius ex 0302 69 65 Megrim (Lepidorhombus spp.) 0302 29 10 Ray's bream (Brama spp.) 0302 69 75 Dab (Limanda limanda) ex 0302 29 90 Flounder (Platichthys flesus) ex 0302 29 90 No L 339/36 Official Journal of the European Communities 29. 12. 94 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') I B (') | Extra, A (') | B (') Albacore or longfinned tuna 1 1 867 1 008 1 439 1 359 (Thunnus alalunga) 2 1 867 1 008 1 359 1 279 0302 31 10 et 0302 31 90 Cuttlefish 1 0 0 838 629 (Sepia officinalis and 2 0 0 838 629 Rossia macrosoma) 3 0 0 524 314 ex 0307 41 10 Whole or gutted fish, with head (') Without head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lopbius spp.) 1 1 357 980 3 452 2 685 0302 69 81 2 1 734 1 357 3 261 2 493 3 1 734 1 357 3 069 2 302 4 1 451 1 074 2 685 1 918 5 829 452 1 918 1 151 All presentations A (') B (') Shrimps of the genus 1 1 022 865 Crangon crangon 2 472 472 ex 0306 23 31 Whole (') Edible crabs 1 1 053 (Cancer pagurus) 2 790 ex 0306 24 30 Whole Tails E'C) Extra, A (') B (') Extra.A (') B (') Norway lobster 1 3 632 3 632 2 600 4 258 2 855 (Nephrops norvegicus) 2 3 632 2 447 1 453 3 056 1 904 ex 0306 29 30 3 2 409 1 720 688 1 803 952 4 879 879 344 1 503 451 Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (&lt;) B (') Sole (Solea spp.) 1 3 725 3 311 2 897 2 277 0302 23 00 2 3 725 3 311 2 897 2 277 3 3 518 3 104 2 690 2 070 4 2 897 2 484 2 070 1 656 5 2 484 2 070 1 656 1 449 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 29. 12. 94 Official Journal of the European Communities No L 339/37 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description Reference price(ECU/tonne) A. Frozen products falling within CN codes 0303 and 0304 : 0303 31 10 Greenland halibut (Reinhardtius hippoglossoides) 1 297 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 075 Hake (Merluccius spp.) Whole fish : ex 0303 78 10  with or without head 771 Fillets :  industrial blocks, with bones (standard) 1 036  industrial blocks, boneless 1 220 ex 0304 20 57  individual fillets, with skin 1 055  individual fillets, skinless 1 132  blocks in immediate packing weighing not more than 4 kg 1 197 ex 0304 90 47 Minced blocks 777 ex 0303 78 10 Pieces and other meat 962 ex 0304 90 47 B. Frozen products falling within CN code 0306 ex 0306 13 90 Shrimps (Parapaneus longirostris) 4 112 other (Penaeidae) 5 511 C. Frozen products falling within CN code 0307 Squid of the genus Loligo : 0307 49 35  Loligo patagonica : whole, not cleaned 784 cleaned 941 0307 49 31  Loligo vulgaris : whole, not cleaned 1 568 cleaned 1 882 0307 49 33  Loligo pealei : whole, not cleaned 941 cleaned 1 097 ex 0307 49 38  Loligo opalescens : whole, not cleaned 627 cleaned 745 0307 49 38  other species : whole, not cleaned 863 cleaned 1 019 0307 49 51 Squid (Ommastrephes sagittatus) : whole, not cleaned 677 tube 1 286 cylinder 1 928 Illex spp. ex 0307 99 1 1  Illex argentinus : whole, not cleaned 644 tube 1 223 cylinder 1 835 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned 644 tube 1 223 cylinder 1 835 ex 0307 99 1 1  other species : whole, not cleaned 644 tube 1 223 cylinder 1 835 0307 49 01 Cuttle-fish (Sepia officinalis and Rossia macrosoma) 0307 49 1 1 and sepioles (Sepiola rondeleti) 1 346 0307 59 10 Octopus (Octopus spp.) 1 209 No L 339/38 Official Journal of the European Communities 29 . 12. 94 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga), frozen : 0303 41 11 , 0303 41 13, 0303 41 19 1 175 1 339 1 456 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 10 kg each (') 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 839 957 1 040 2. weighing not more than 1 0 kg each (') 0302 32 10,0303 4218,0303 42 38,0303 42 58 654 746 812 C. Listaos or stripe bellied bonito (Euthynnus (Katsuwonus) pelamis) : 0302 33 10, 0303 43 1 1 , 0303 43 13, 0303 43 19 520 593 645 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus thynnus) fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 19, 0302 69 21 , ex 0303 49 41 , ex 0303 49 43, ex 0303 49 49, 0303 79 21 , 0303 79 23, 0303 79 29 629 717 780 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) to Regulation (EEC) No 3759/92 : Product Form Periods from Reference prices(ECU/tonne) Carp falling within CN Live, weighing at least 1 . 1.1995 to 31 . 7. 1995 1 139 code 0301 9300 800 g 1 . 8.1995 to 30.11.1995 1 370 1.12.1995 to 31.12.1995 1 315 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 12 00  whole  3 188 ex 0303 22 00  gutted  3 542 ex 0304 10 13  gutted without head  3 898 ex 0304 20 13  fillets  4 606 5. Reference prices for the products listed in Annexes IV (B) and V to Regulation (EEC) No 3759/92 Frozen and salted products falling within CN codes 0303 and 0304 : Species Presentation Reference prices(ECU/tonrie) 1 . Redfish (Sebastes spp.) 0303 79 35 0303 79 37 0304 20 35 0304 20 37 0304 90 31 0303 79 35 0303 79 37 0304 90 31 Whole fish :  with or without head 773 Fillets :  with bones (standard) 1 586  boneless 1 828  blocks in immediate packing weighing not more than 4 kg 1 838 Minced blocks 986 Pieces and other meat 1 086 29. 12. 94 Official Journal of the European Communities No L 339/39 Species Presentation Reference prices(ECU/tonne) 2. Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida 0303 60 11 , 0303 60 19, 0303 60 90, 0303 79 41 0304 20 21 0304 20 29 0304 90 35 0304 90 38 0304 90 39 0303 60 11 , 0303 60 19, 0303 60 90, 0303 79 41 , 0304 90 35, 0304 90 38 , 0304 90 39 3 . Coalfish (Pollachius virens) 0303 73 00 0304 20 31 0304 90 41 0303 73 00, 0304 90 41 Whole fish :  with or without head 935 Fillets :  industrial blocks, with bones (standard) 2 032  industrial blocks, boneless 2 348  individual fillets, with skin 2 224  individual fillets, skinless 2 567  blocks in immediate packing weighing not more than 4 kg 2 456 Minced blocks 1 008 Pieces and other meat 1 188 Whole fish :  with or without head 615 Fillets :  industrial blocks, with bone (standard) 1 220  industrial blocks, boneless 1 344  individual fillets, with skin 1 222  individual fillets, skinless 1 379  blocks in immediate packing weighing not more than 4 kg 1 408 Minced blocks 673 Pieces and other meat 809 Whole fish :  with or without head 815 Fillets :  industrial blocks, with bones (standard) 1 820  industrial blocks, boneless 2 367  individual fillets, with skin 2 166  individual fillets, skinless 2 487  blocks in immediate packing weighing not more than 4 kg 2 427 Minced blocks 805 Pieces and other meat 933 Whole fish :  with head 340  without head 365 Fillets 588 Sides 476 Fillets :  industrial blocks, with bones (standard) 933  industrial blocks, boneless 1 086 4. Haddock (Melanogrammus aeglefinus) 0303 72 00 0304 20 33 0304 90 45 0303 72 00, 0304 90 45 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 1 1 0303 74 19 0303 79 61 0303 79 63 0304 20 53 0304 90 97 6 . Alaska pollack (Theragra cbalcogramma) 0304 20 85 No L 339/40 Official Journal of the European Communities 29. 12. 94 Species Presentation Reference prices(ECU/tonne) 7. Swordfish (Xiphias gladius) Whole fish, with or without head 3 064 0303 79 87 8 . Cod (Gadus morhua, Gadus Salted fish, not dried or smoked, and fish in brine 2 500 ogac and Gadus macroce ­ pbalus) and fish of the species Borreogadus saida 0305 62 00 0305 69 10